DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Amendments to the claims were received on March 22, 2022.  These amendments overcome the previous rejections under 35 U.S.C. 112(b).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Husak et al. (USPN 7,426,926) in view of Nytomt et al. (USPN 5,769,049).

Regarding claim 1, Husak teaches an evaporative emissions (EVAP) system for an engine of a vehicle, the EVAP system comprising:
a controller (column 2, lines 14-16; figure 1, element 12) configured to:
during an engine cold start period, perform open-loop lambda control of the engine (column 4, lines 62-66; column 1, lines 43-67) including
(i) obtaining the measured fuel/air ratio (FAR) within the cylinders of the engine (figure 2, element 212; column 3, lines 18-21),
(ii) comparing the measured FAR within the cylinders of the engine to a target FAR within cylinders of the engine (column 3, lines 18-27), and
(iii) based on the comparing, adjusting operation of at least one of the EVAP system and fuel injectors of the engine to maintain a stoichiometric operation of the engine (column 3, lines 30-41; column 4, lines 21-23); and
during a normal engine operation period following the engine cold start period, (ii) performing closed-loop lambda control of the engine based on measurements from the one or more oxygen (O2) sensors in an exhaust treatment system of the engine (column 3, lines 28-41), 
wherein the use of the ion sensing system for open-loop lambda control of the engine eliminates the need for a hydrocarbon (HC) sensor in the EVAP system (Based in the broadest reasonable interpretation of this claim limitation, Husak teaches that an HC sensor is not needed in the EVAP system, because the system uses other sensors to measure FAR and an HC sensor is not taught.).

Husak is silent as to an ion sensing system configured to measure a fuel/air ratio (FAR) within cylinders of the engine; and 
a controller (i) obtaining, from the ion sensing system, the measured FAR within the cylinders of the engine; and 
during a normal engine operation period following the engine cold start period, (i) transitioning to the use of the ion sensing system to only be used for engine knock mitigation.

Nytomt teaches an ion sensing system configured to measure a fuel/air ratio (FAR) within cylinders of the engine (abstract; column 3, line 45 – column 4, line 26); and 
a controller (figure 1, element 10) (i) obtaining, from the ion sensing system, the measured FAR within the cylinders of the engine (column 3, line 66 – column 4, line 37), and
during a normal engine operation period following the engine cold start period, (i) transitioning to the use of the ion sensing system to only be used for engine knock mitigation (column 3, line 66 – column 4, line 37; specifically, column 4, lines 31-34), 
wherein the use of the ion sensing system for open-loop lambda control of the engine eliminates the need for a hydrocarbon (HC) sensor in the EVAP system (Based in the broadest reasonable interpretation of this claim limitation, Nytomt teaches that an HC sensor is not needed in the EVAP system, because the system uses other sensors to measure FAR and an HC sensor is not taught.).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the engine of Husak with the ion sensing system of Nytomt since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, using the known ion sensing system of Nytomt for measurement of FAR in order to improve the control system of Husak would allow for Husak to more accurately measure the FAR while the engine is cold starting.  One of ordinary skill in the art would recognize that this ion sensing system would eliminate the need for other less reliable ways of measuring lambda during a cold start thereby reducing emissions, as stated in Nytomt, column 9, lines 11-25.   Additionally, using the known ion sensing system of Nytomt in order to detect knocking would allow for Husak to reduce emissions and damage to the engine after engine cold starting.  One of ordinary skill in the art would recognize that this ion sensing system would eliminate the need for other ways of detecting engine knock, as stated in Nytomt.

Regarding claim 2, Husak teaches the EVAP system of claim 1, wherein the engine cold start period is defined from a start of the engine until the one or more O2 sensors in the exhaust treatment system of the engine have reached an acceptable temperature (column 3, lines 28-41).

Regarding claim 9, Husak teaches a method for controlling an evaporative emissions (EVAP) system of an engine of a vehicle during and after engine cold starts, the method comprising:
detecting, by a controller of the vehicle, an engine cold start period (column 4, lines 24-60; figure 5, elements 512 and 514); 
in response to detecting a start of the engine cold start period, performing, by the controller (column 2, lines 14-16; figure 1, element 12), open-loop lambda control of the engine (column 4, lines 62-66; column 1, lines 43-67; figure 5, element 516) including
(i) obtaining, by the controller, a measured fuel/air ratio (FAR) within the cylinders of the engine (figure 2, element 212; column 3, lines 18-21),
(ii) comparing, by the controller, the measured FAR within the cylinders of the engine to a target FAR within cylinders of the engine (column 3, lines 18-27), and
(iii) based on the comparing, adjusting, by the controller, operation of at least one of the EVAP system and fuel injectors of the engine to maintain a stoichiometric operation of the engine (column 3, lines 30-41; column 4, lines 21-23); and  
in response to detecting an end of the engine cold start period and a start of a normal engine operation period, (ii) performing closed-loop lambda control of the engine based on measurements from the one or more oxygen (O2) sensors in an exhaust treatment system of the engine (column 3, lines 28-41),
wherein using the ion sensing system for open-loop lambda control of the engine eliminates the need for a hydrocarbon (HC) sensor in the EVAP system (Based in the broadest reasonable interpretation of this claim limitation, Husak teaches that an HC sensor is not needed in the EVAP system, because the system uses other sensors to measure FAR and an HC sensor is not taught.).

Husak is silent as to the method comprising obtaining, by the controller and from an ion sensing system, a measured fuel/air ratio (FAR) within the cylinders of the engine, and 
in response to detecting an end of the engine cold start period and a start of a normal engine operation period, (i) transitioning to the use of the ion sensing system to only be used for engine knock mitigation.

Nytomt teaches a method comprising obtaining, by the controller (figure 1, element 10) and from an ion sensing system (abstract; column 3, line 45 – column 4, line 26), a measured fuel/air ratio (FAR) within the cylinders of the engine (column 3, line 66 – column 4, line 37), and 
in response to detecting an end of the engine cold start period and a start of a normal engine operation period, (i) transitioning to the use of the ion sensing system to only be used for engine knock mitigation (column 3, line 66 – column 4, line 37; specifically, column 4, lines 31-34),
wherein using the ion sensing system for open-loop lambda control of the engine eliminates the need for a hydrocarbon (HC) sensor in the EVAP system (Based in the broadest reasonable interpretation of this claim limitation, Nytomt teaches that an HC sensor is not needed in the EVAP system, because the system uses other sensors to measure FAR and an HC sensor is not taught.).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the engine of Husak with the ion sensing system of Nytomt since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, using the known ion sensing system of Nytomt for measurement of FAR in order to improve the control system of Husak would allow for Husak to more accurately measure the FAR while the engine is cold starting.  One of ordinary skill in the art would recognize that this ion sensing system would eliminate the need for other less reliable ways of measuring lambda during a cold start thereby reducing emissions, as stated in Nytomt, column 9, lines 11-25.  Additionally, using the known ion sensing system of Nytomt in order to detect knocking would allow for Husak to reduce emissions and damage to the engine after engine cold starting.  One of ordinary skill in the art would recognize that this ion sensing system would eliminate the need for other ways of detecting engine knock, as stated in Nytomt.

Regarding claim 10, Husak teaches the method of claim 9, wherein the engine cold start period is defined from a start of the engine until the one or more O2 sensors in the exhaust treatment system of the engine have reached an acceptable temperature (column 3, lines 28-41).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Husak et al. (USPN 7,426,926) in view of Nytomt et al. (USPN 5,769,049) as applied to claims 2 and 10 above, and further in view of Dudar (PG Pub 2017/0082038).

Regarding claim 13, the modified device of Husak teaches the method of claim 10. 

Husak is silent as to wherein:
the EVAP system further comprises a vapor canister that stores fuel vapor and one or more purge valves proximate to the cylinders of the engine that control the flow of fuel vapor from the vapor canister to the engine; and
maintaining stoichiometric operation of the engine comprises controlling, by the controller, the one or more purge valves to deliver fuel vapor to the engine.

Dudar teaches a method wherein:
the EVAP system further comprises a vapor canister (figure 2A, element 122) that stores fuel vapor (paragraphs 35 and 49) and one or more purge valves (figure 2A, element 161) proximate to the cylinders of the engine that control the flow of fuel vapor from the vapor canister to the engine (paragraph 50); and
maintaining stoichiometric operation of the engine comprises controlling, by the controller, the one or more purge valves to deliver fuel vapor to the engine (paragraphs 72-74 and 139; figure 5, lines 516 and 518).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the engine of Husak with the evaporative emissions method of Dudar since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, Husak is silent as to including an evaporative emissions system, however, including the simple and well known evaporative emissions system of Dudar would allow for fuel vapor from the fuel tank to be burned in the cylinders of the engine of Husak and, as would be obvious to one of ordinary skill in the art, would reduce emissions of the engine overall.  

Regarding claim 14, the modified device of Husak teaches the method of claim 13, wherein maintaining stoichiometric operation of the engine comprises controlling, by the controller, pulse widths of the fuel injectors (column 3, lines 30-41; column 4, lines 21-23).

Husak is silent as to maintaining stoichiometric operation of the engine comprises controlling, by the controller, pulse widths of the fuel injectors when fuel vapor delivery by the EVAP system is insufficient for maintaining stoichiometric operation of the engine.

Dudar teaches maintaining stoichiometric operation of the engine comprises controlling, by the controller, pulse widths of the fuel injectors when fuel vapor delivery by the EVAP system is insufficient for maintaining stoichiometric operation of the engine(paragraphs 72-76 and 156; figure 5, around t7 for example).  

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the engine of Husak with the evaporative emissions method of Dudar since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, Husak is silent as to including an evaporative emissions system, however, including the simple and well known evaporative emissions system of Dudar would allow for fuel vapor from the fuel tank to be burned in the cylinders of the engine of Husak and, as would be obvious to one of ordinary skill in the art, would reduce emissions of the engine overall.  

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Husak et al. (USPN 7,426,926) in view of Nytomt et al. (USPN 5,769,049) as applied to claims 1 and 9 above, and further in view of Surnilla et al. (PG Pub 2015/0075503).

Regarding claim 8, the modified device of Husak teaches the EVAP system of claim 1.  

Husak is silent as to wherein the engine is a twin- turbocharged six-cylinder engine.

Surnilla teaches a system wherein the engine is a twin- turbocharged six-cylinder engine (figure 1; paragraphs 13 and 18).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the engine of Husak with the engine system of Surnilla since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, Husak states that the control method may be performed on a per bank basis (column 4, lines 66- column 5, line 3; column 5, lines 50-62), which means that applying the control method of Husak to the engine of Surnilla would be obvious to one of ordinary skill in the art.  

Regarding claim 16, the modified device of Husak teaches the method of claim 9.  

Husak is silent as to wherein the engine is a twin-turbocharged six-cylinder engine.

Surnilla teaches a method wherein the engine is a twin- turbocharged six-cylinder engine (figure 1; paragraphs 13 and 18).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the engine of Husak with the engine of Surnilla since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, Husak states that the control method may be performed on a per bank basis (column 4, lines 66- column 5, line 3; column 5, lines 50-62), which means that applying the control method of Husak to the engine of Surnilla would be obvious to one of ordinary skill in the art.  

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, specifically Dudar, teaches an EVAP system wherein: the EVAP system further comprises a vapor canister (figure 2A, element 122) that stores fuel vapor (paragraphs 35 and 49) and one or more purge valves (figure 2A, element 161) proximate to the cylinders of the engine that control the flow of fuel vapor from the vapor canister to the engine (paragraph 50); and wherein the controller is configured to maintain stoichiometric operation of the engine by controlling the one or more purge valves to deliver fuel vapor to the engine (paragraphs 72-74 and 139; figure 5, lines 516 and 518).  The newly added limitation of a purge pump configured to pump the fuel vapor from the vapor canister to the engine via the one or more purge valves is well known in the art and taught by at least Sager et al. (PG Pub 2019/0234294) or Dekar et al. (USPN 9,879,623).  However, the prior art of record fails to teach or render obvious an EVAP system wherein the controller is configured to perform the open-loop control of a FAR of exhaust gas produced by the engine by further controlling the purge pump based only on measurements from the ion sensing system, as required by amended claim 5.  Claim 6 contains allowable subject matter based on its dependence on an allowable claim.  

Response to Arguments
	Applicant's arguments filed March 22, 2022 have been fully considered but they are not persuasive. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., two separate uses of the ion sensing system that do not overlap in scope or time) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  

With respect to applicant’s argument that neither Husak nor Nytomt teaches a two-stage operation procedure, the examiner disagrees.  Specifically, the features are taught to be in series in Husak.  See column 3, lines 17-41, for example.  Additionally, one of the steps in the fuel vapor delivery control step is maintaining a stoichiometric operation, presumably after the cold start period is over, meaning that the two steps would overlap in time to some extent.   

Conclusion
The prior art made of record on PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304. The examiner can normally be reached Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Susan E Scharpf/Examiner, Art Unit 3747     

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747